Name: 92/198/EEC: Commission Decision of 24 March 1992 authorizing the United Kingdom to permit temporarily the marketing of black medick seed not satisfying the requirements of Council Directive 66/401/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  Europe
 Date Published: 1992-04-03

 Avis juridique important|31992D019892/198/EEC: Commission Decision of 24 March 1992 authorizing the United Kingdom to permit temporarily the marketing of black medick seed not satisfying the requirements of Council Directive 66/401/EEC Official Journal L 088 , 03/04/1992 P. 0064 - 0064COMMISSION DECISIONof 24 March 1992 authorizing the United Kingdom to permit temporarily the marketing of black medick seed not satisfying the requirements of Council Directive 66/401/EEC (92/198/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 90/654/EEC (2), and in particular Article 17 thereof, Having regard to Commission Directive 86/109/EEC of 27 February 1986, limiting the marketing of seed of certain species of fodder plants and oil and fibre plants to seed which has been officially certified as 'basic seed` or 'certified seed` (3), as last amended by Directive 91/376/EEC (4), and in particular Article 2a thereof, Having regard to the request submitted by the United Kingdom, Whereas in the United Kingdom the production of seed of black medick satisfying the requirements of Directive 66/401/EEC has been insufficient in 1991 and therefore is not adequate to meet that country's needs; Whereas it is not possible to cover this demand satisfactorily with such seed from other Member States or from third countries satisfying all the requirements laid down in Directive 66/401/EEC; Whereas the United Kingdom should therefore be authorized to permit for a period expiring on 31 August 1992 the marketing of seed of the abovementioned species which does not satisfy the requirements laid down in the said Directive; Whereas, moreover, other Member States, which are able to supply the United Kingdom with such seed not satisfying the requirements of the said Directive should be authorized to permit the marketing of such seed provided it is intended for the United Kingdom; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is authorized to permit, for a period expiring on 31 August 1992, the marketing in its territory of a maximum of two tonnes of commercial seed of black medick (Medicago lupulina L.). The official label shall state: 'Intended exclusively for the United Kingdom`. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territory of a total amount of two tonnes of commercial seed of black medick (Medicago lupulina L.) provided that it is intended exclusively for the United Kingdom. The official label shall state: 'Intended exclusively for the United Kingdom`. Article 3 Member States shall notify the Commission before 31 October 1992 of the quantities of seed marketing in their territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 24 March 1992. For the Commission Ray MAC SHARRY Member of the Commission